Citation Nr: 0212289	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-12 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and a 30 percent rating for PTSD and assigned a 30 percent 
rating.  The veteran appeals for a higher initial rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The case was 
remanded by the Board in September 1999.


FINDINGS OF FACT

The veteran's PTSD is productive of considerable social and 
industrial impairment, and his PTSD is productive of some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 
9411 (1996); 38 C.F.R. § 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This law, and a companion VA regulation, 
contain various provisions on the VA's duty to notify a 
claimant of the evidence necessary to substantiate a claim, 
as well as the VA's duty to assist in developing evidence on 
the claim.  The file shows that through correspondence, 
rating decisions, the statement of the case, and the 
supplemental statement of the case, the VA has notified the 
veteran of the evidence necessary to substantiate his claim 
for a rating higher than 30 percent for PTSD.  Pertinent 
medical records have been obtained, and multiple VA 
examinations have been provided.  The Board finds that the 
requirements of the VCAA and related regulation are 
satisfied.  38 U.S.C. §§ 5103, 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159).

Factual Background

An examination was conducted by VA in July 1997.  At that 
time, it was reported that he had been unemployed for the 
past two weeks after been fired from a job as an animal 
control officer.  He had previously been fired as a 
corrections officer at a county jail when he was too 
aggressive with an inmate.  His service history included 
service in Panama, where he stated that he saw friends killed 
and injured by friendly fire, and in operation Desert Storm, 
where he saw combat and was involved in an incident of hand-
to-hand fighting with and Iraqi soldier.  Since his return 
from combat he had complaints of insomnia and nightmares.  He 
was bothered by loud noises on the 4th of July, had a bad 
temper that caused him to lose a job and had memory lapses 
and detachment feelings.  He was currently attending 
outpatient treatment and was taking medication for his 
psychiatric symptoms.  On mental status evaluation, he was 
appropriately dressed.  His mood was depressed and his affect 
was labile.  There was no evidence of psychosis.  Cognition 
was intact.  He denied suicidal or homicidal thoughts.  The 
impression was PTSD, mild.  His current GAF score was listed 
as 60, with severe impairment of his job.  

A report of a VA vocational rehabilitation evaluation, dated 
in December 1997, shows that the veteran's PTSD precluded him 
from jobs that placed him in a combative or antagonistic role 
with people.  His service connected disabilities, which 
included both his PTSD and a left shoulder disorder rated 20 
percent disabling, contributed in a substantial part to his 
unsatisfactory vocational adjustment.  He had serious 
employment handicap because of long periods of unemployment, 
but it was feasible that he be trained for a different type 
of employment, with surgical technologist being recommended.  

An examination was conducted by VA in June 1998.  At that 
time, the veteran stated that his overall PTSD symptomatology 
had worsened over the past year.  He had intense fear and 
helplessness, with recurrent and intrusive distressing 
recollections of events.  The recollections included 
thoughts, images, and perceptions as well as distressing 
flashbacks of events.  He made efforts to avoid the thoughts, 
feelings and conversations associated with traumatic events 
and had feelings of detachment and estrangement from others, 
with poor concentration, insomnia, irritability, 
hypervigilance and startle response.  He had a depressed mood 
regarding his constant PTSD symptomatology, but did not feel 
a separate depression.  He had had prior suicidal ideation 
without plan, and feelings of hopelessness.  He had had five 
jobs in the past year.  He was currently taking medication 
for his PTSD.  On mental status evaluation, his mood was 
anxious.  His affect was congruent and anxious.  He was 
pleasant and cooperative with good eye contact.  Thought 
content was without abnormalities.  Memory and abstractions 
were normal.  The impression was PTSD, worsening in the last 
year.  The GAF score was 60.  

VA outpatient treatment records, dated from 1996 to 2000 show 
that the veteran has been receiving ongoing treatment for his 
PTSD, in addition to other disabilities, during this time.  
In December 1998, he sought therapy because he had an 
altercation with his wife and he was afraid that he would 
become physically abusive.  In August 1999, it was noted that 
he was working in construction cleanup and had been seen to 
obtain some medication.  

An examination was conducted by VA in March 2000.  At that 
time, the veteran stated that he had an ongoing worsening of 
his general nervousness.  He worried about everything, 
including money, his job and his relationships.  He had 
significant difficulty being around people, had 
hypervigilance and had ongoing difficulty with anger.  His 
anger led to him doing very impulsive things such as verbal 
and physical altercations and putting his hands through 
windows, walls and ceilings at home.  He had guilt and 
remorse over the extend of his reactions, but stated that he 
felt justified even if he was overreacting most of the time.  
He also complained of depressive symptomatology.  He reported 
he slept about two hours per night, with frequent awakening.  
He often paced through his house at night, and felt that he 
had no control over his live had had feelings about losing 
his job and becoming divorced because of his anger.  He had 
intermittent crying spells and a history of suicidal 
ideation, but no history of attempts.  He had poor 
concentration, mild anhedonia and a sense of helplessness and 
hopelessness.  He was currently taking medication for his 
PTSD.  

On mental status evaluation, he was alert and oriented in 
three spheres.  Speech was somewhat slow and monotone.  Mood 
was depressed.  Affect was constricted.  Thought process was 
coherent, logical and goal directed.  There was no looseness 
of association or flight of ideas.  There was no suicide or 
homicide ideation and no auditory or visual hallucinations 
were elicited.  The diagnoses were major depressive disorder, 
recurrent, and PTSD.  The GAF score for the veteran's major 
depressive disorder was rated at 60, for PTSD, at 65.  

A social and industrial survey was conducted by VA in 
September 2000.  During the interview, the veteran related 
several incidents that had led to his dismissal from 
employment.  These included having to be restrained after 
repeatedly punching an inmate who had spat on him while he 
was working as a corrections officer.  This incident led to 
the loss of his enforcement certification.  He reported 
approximately 15 jobs since 1997, and was currently employed 
at Wal-Mart, working in the gardening section.  He had 
attempted to complete a program of VA vocational 
rehabilitation as a surgical technician, but had to drop out 
of the program after four months due to difficulty 
concentrating.  He stated that he currently worked all day 
then went home and helped his spouse take care of their four 
young children.  He had difficulty sleeping and often paced 
his home at night while he watched television.  It was noted 
that he had had high intensity exciting jobs, such as a 
corrections officer, in the past, but could only maintain a 
low stress job at the present time.  

A VA examination was conducted in April 2001.  The veteran 
reported problems with anger control, self-isolating 
behaviors, decreased memory, and decreased sleep.  He stated 
that his biggest problem was with anger control.  He also 
reported that if he heard a noise outside, he had a 
compulsion to go outside and investigate.  He believed that 
his symptoms had worsened since his exit from the military in 
1991.  He also described suppressive symptoms, including a 
depressed mood, decreased energy, off-and-on suicidal 
ideation, crying spells, anhedonia, decreased appetite, 
decreased short-term memory and decreased sleep.  He reported 
that these symptoms came on weekly, but there were no reports 
of a manic phase.  On mental status examination, the veteran 
was well-dressed and well-groomed, with good eye contact.  
There was no psychomotor agitation or retardation.  Speech 
was soft and monotone.  Mood was "alright." Affect was 
mildly depressed.  Thought process was linear.  Thought 
content showed no suicidal or homicidal ideations and no 
auditory or visual hallucinations.  There were no delusions.  
Insight and judgment were fair.  The assessments were major 
depressive disorder and PTSD.  The GAF scores were 60 for the 
major depression and 65 for the PTSD.  The examiner stated 
that the veteran's PTSD and depression were significantly 
affecting his life, but not to the point that he was 
unemployable.  After reviewing the record, there appeared to 
be little change from that noted on the last examination in 
2000. 

An additional examination was conducted by VA in April 2001.  
At that time, the veteran had complaints of re-experiencing 
various aspects of his combat experience, including 
nightmares and dreams, as well as symptoms consistent with 
flashbacks.  He also experienced memories intermittently; 
however, more prominent than recurrent memories was the 
presence of significant avoidance behavior and prominent 
hyperarousal.  He also displayed a significant amount of 
anhedonia and feelings of detachment, as well as prominent 
restriction of affective range and severe insomnia.  He had 
been on multiple medications, but they have been ineffective.  
He admitted that he went two or three days at a time without 
sleep.  He also noted prominent irritability and anger, which 
played a role in domestic disturbance and occupational 
impairment.  He had lost several jobs due to his short 
temper.  He was currently employed with Wal-Mart for 
approximately one year in a gardening center.  He stated that 
he was doing well there, but that he had lost jobs due to 
problems with concentration in the past.  

On mental status examination, he was casually dressed, and 
made good eye contact.  He was cooperative and pleasant.  He 
was somewhat reserved, but spoke coherently with a regular 
rate and volume.  He did appear fatigued.  Mood was alright, 
and affect was restricted and appropriate.  Thought process 
was goal directed with no flight of ideas or loosening of 
association.  Thought content revealed no suicidal or 
homicidal ideations or psychotic symptoms.  He reported 
flashbacks and intrusive thoughts.  Cognitively, he was alert 
and oriented.  Insight was limited and judgment was fair.  
The diagnoses were PTSD and major depressive disorder.  The 
GAF scores were 60 for PTSD and 75 for major depressive 
disorder.  The clinical impression was that the veteran had 
PTSD and major depression and that the depression was 
episodic and could be very disabling when it was present.  
PTSD also caused a significant amount of impairment, but that 
the veteran often underrepresented the significance of his 
impairment, because of the changes in his personality and 
demeanor were less clear to him then they were to others who 
knew him.  He exhibited prominent symptoms of hyperarousal, 
including severe insomnia, a sense of detachment and problems 
with anger control.  The symptoms of PTSD caused social 
impairment in social impairment in the form of marital 
discord due to poor anger control and a distant relationship 
with his children.  He was unable to form significant social 
contacts.  It appeared to have affected his occupational 
functioning to a large degree as well.  He was currently 
maintaining employment for the past year, but had had 
multiple failed positions in the past that appeared to be 
related to his PTSD.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The Board notes that the effective date assigned for the 
veteran's PTSD is in March 1996.  In November 1996, the 
criteria for evaluating PTSD was changed.  Thus either the 
old or new rating criteria may be applied, whichever are more 
favorable to the veteran, although the new criteria only 
apply to the time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.

Under the old rating criteria, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impermanent.  [The term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.]  A 
50 percent evaluation is warranted for PTSD where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996).  

Under the new rating criteria, a 30 percent rating is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (2001).  

The Board has reviewed the evidence of record and finds that 
the veteran's PTSD should be evaluated as 50 percent 
disabling with application of either the old or the new 
criteria.  In this regard, it is noted that in July 1997, the 
veteran's disorder was primarily manifested by a depressed 
mood and labile affect.  His disability was described as 
mild.  The GAF score of 60 is compatible with moderate 
impairment.  Yet, the examiner also stated that there was 
severe impairment of employment, given the veteran's loss of 
two jobs.  The vocational rehabilitation evaluation found 
that the veteran could be trained as a surgical technician, 
but subsequent records show that he was unable to complete 
this training.  In March 2000, he shown to be depressed with 
a constricted affect.  He also had symptoms of sleep 
disturbance, nervousness, anhedonia, and feelings of 
helplessness and hopelessness, impaired insight and judgment 
and impaired concentration.  In April 2001, similar symptoms 
were again described.  GAF scores have been in the 60-65 
range, suggesting mild to moderate impairment, but the GAF 
score is only one factor to consider.

The Board finds the veteran's symptoms compatible with 
considerable social and industrial impairment.  Moreover, 
they correspond with some of the typical symptoms of the new 
criteria for a 50 percent rating, such as flattened affect, 
impairment memory, impaired judgment; and disturbances of 
motivation and mood.  He has had obvious and difficulty in 
establishing and maintaining effective work relationships, as 
documented by poor work record.  He has been able to recently 
maintain employment, but it is an much less stressful 
atmosphere than he previous jobs.  While difficulty in 
understanding complex commands or panic attacks have not been 
specifically demonstrated, there is a demonstration of 
impaired concentration and anxiety.  It may be said that the 
veteran's PTSD symptoms produce occupational and social 
impairment with reduced reliability and productivity as 
required for a 50 percent rating under the new criteria.  

The veteran does not meet the criteria for a 70 percent 
evaluation under either criteria.  Despite the examiner's 
comment of severe disability on one examination, that same 
examiner also stated that there was only mild disability and 
assigned a GAF score compatible with moderate impairment.  
The evidence as a whole shows no more than considerable 
impairment.  Under the new criteria, the veteran is shown to 
manifest occasional suicidal ideation and impaired impulse 
control, but other typical symptoms for an even higher 
rating, such as obsessional rituals, illogical speech, near-
continuous anxiety or depression, spatial disorientation, or 
neglect of personal appearance and hygiene are not 
demonstrated.  Thus the criteria for 70 percent under either 
the old or new regulations for evaluation of PTSD have not 
been met.  

In sum, a higher rating of 50 percent for PTSD is warranted.  
While there have been some day-to-day variations in 
impairment from PTSD, there have been no distinct periods of 
time, since the effective date of service connection, during 
which PTSD has been less or more than 50 percent disabling.  
Thus the higher rating of 50 percent for PTSD is to be made 
effective as of the date service connection became effective, 
and "staged ratings" are not warranted.  See Fenderson, 
supra.  The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), 
has been considered in making this decision.


ORDER

A higher rating of 50 percent for PTSD is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

